UNITEO STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 RALPH HALL,

                                  Plaintiff,
                                                                  19-CV-5521 (KMK)
                     -against-
                                                               ORDER OF SERVICE
 ANTHONY ANNUCCI, et. al. ,

                                  Defendants.

KENNETH M. KARAS , United States District Judge :

       Pro se Plaintiff Ralph Hall ("Plaintiff'), currently incarcerated at Green Haven

Correctional Facility, brings this Action under 42 U.S.C. § 1983, asserting violations of his rights

under the Eighth Amendment. (Second Am. Compl. ("SAC") (Dkt. No. 27).) By order dated

September 9, 2019, the Court granted Plaintiff's request to proceed without prepayment of fees,

that is, in forma pauperis. (Dkt. No. 10.) The same day, the Court issued an Order of Service

directing service on the named Defendants (Annucci, Griffin, Bentivegna, and Kim). (Dkt. No.

12.) The Court also directed the Attorney General of the State of New York to assist Plaintiff in

identifying the unidentified defendants and their service addresses pursuant to Valentin v. Dinkins,

121 F.3d 72, 76 (2d Cir. 1997).

       The Attorney General complied with that Order, providing the names and addresses of

Donna Heitz, Deborah MacDonald, Nicole Walsh, Aileen McCarthy, and Christopher Stewart

(now deceased), on November 8, 2019. (Dkt. No. 22.) The Court instructed Plaintiff to file an

amended complaint naming these Defendants. (Dkt. No. 23.) On November 25, 2019, Plaintiff

filed his Second Amended Complaint, naming each of the newly identified individuals (except for

the deceased Christopher Stewart). (SAC.)
        To allow Plaintiff to effect service on the newly identified Defendants through the U.S.

Marshals Service, the Clerk of Court is instructed to fill out a U.S. Marshals Service Process

Receipt and Return form ("USM-285 form") for Donna Heitz, Deborah MacDonald, Nicole

Walsh, Aileen McCarthy. The Clerk of Court is further instructed to issue a summons and deliver

to the Marshals Service all of the paperwork necessary for the Marshals Service to effect service

upon each of these new Defendants.

       Rule 4(m) of the Federal Rules of Civil Procedure generally requires service of the

summons and complaint to be completed within 90 days of the date the summons issues, and it is

Plaintiff's responsibility to request, if necessary, an extension of time for service. See Meilleur v.

Strong, 682 F.3d 56, 63 (2d Cir. 2012). Plaintiff also must notify the Court in writing if his

address changes, and the Court may dismiss the action if Plaintiff fails to do so.

                                           CONCLUSION

       The Clerk of Court is directed to mail a copy of this Order to Plaintiff, together with an

information package.

       The Clerk of Court is also directed to complete a USM-285 form with the address for each

of the new Defendants and deliver all documents necessary to effect service on these Defendants

to the U.S. Marshals Service.




                                                  2
          The Court certifies under 28 U.S.C. § 1915(a)(3) that any appeal from this order would

not be taken in good faith, and therefore in forma pauperis status is denied for the purpose of an

appeal. Cf Coppedge v. United States, 369 U.S. 438, 444-45 (1962) (holding that an appellant

demonstrates good faith when he seeks review of a nonfrivolous issue).

SO ORDERED.

 Dated:      February k_,  2020
             White Plains, New York


                                                           United States District Judge




                                                  3
                       DEFENDANT AND SERVICE ADDRESS

Donna Heitz, RN
Office of Mental Health, Green Haven Correctional Facility,
594 Rt. 216, Stormville, NY 12582

Deborah MacDonald, RN,
Office of Mental Health, Green Haven Correctional Facility,
594 Rt. 216, Stormville, NY 12582

Nicole Walsh, LPN,
Green Haven Correctional Facility,
594 Rt. 216, Stormville, NY 12582

Aileen McCarthy, RN,
DOCCS, Building Two,
1220 Washington Avenue, Albany, New York 12226




                                       4
